366 F.Supp.2d 1383 (2005)
In re PULLEN & ASSOCIATES, LLC, BROKERED GROUP HEALTH PLANS LITIGATION
No. 1680.
Judicial Panel on Multidistrict Litigation.
April 20, 2005.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

ORDER DENYING TRANSFER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of two actions in the Southern District of Alabama and five actions pending, respectively, in the Northern District of Alabama, the Eastern District of Kentucky, the Western District of Missouri, the Southern District of Ohio, and the District of South Carolina as listed on the attached Schedule A. Common defendant Pullen & Associates, LLC, along with defendant Milton Pullen, move the Panel, pursuant to 28 U.S.C. § 1407, for an order centralizing this litigation in the Southern District of Alabama. All responding plaintiffs oppose the motion. Similarly, all responding defendants taking a position on the motion oppose it. Various parties in the Southern District of Alabama, Eastern District of Kentucky, Southern District of Ohio and District of South Carolina actions suggest centralization in the district in which their respective actions are pending, in the event the Panel orders transfer over their objections.
On the basis of the papers filed and hearing session held, the Panel finds that Section 1407 centralization would neither serve the convenience of the parties and witnesses nor further the just and efficient conduct of this litigation. Movants have failed to persuade us that any common questions of fact and law are sufficiently complex and/or numerous to justify Section 1407 transfer in this docket in which the two constituent actions with the most commonality, brought respectively by an employer and its employees, are already pending in the same district. We point out that alternatives to transfer exist that can minimize whatever possibilities there might be of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F.Supp. 242, 244 (Jud.Pan.Mult.Lit.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of the actions listed on Schedule A is denied.


*1384 SCHEDULE A
MDL-1680  In re Pullen & Associates, LLC, Brokered Group Health Plans Litigation
Northern District of Alabama
Jimmie Whisenant v. Staff USA, et al., C.A. No. 2:04-3116
Southern District of Alabama
Stephen Stokes, et al. v. Holden & Co., Inc., et al., C.A. No. 1:04-542
Cogburn Health Services, Inc., et al. v. Milton S. Pullen, Jr., et al., C.A. No. 1:04-669
Eastern District of Kentucky
Paysource, Inc. v. Triple Crown Financial Group, Inc., et al., C.A. No. 2:04-171
Western District of Missouri
Tutera Investments, LLC, et al. v. Milton S. Pullen, Jr., et al., C.A. No. 4:04-1155
Southern District of Ohio
Transcon Employment Co. v. Triple Crown Financial Group, Inc., et al., C.A. No. 1:04-856
District of South Carolina
S & S Firestone, Inc., et al. v. Consumer Health Solutions, LLC, et al., C.A. No. 7:04-22690